Caton, C. J. Pending this suit in the Circuit Court, the complainant died, and the Circuit Court entered a decree abating the suit. The administrator of the deceased complainant then filed another bill in the Circuit Court, which is still there pending. Afterwards he brought this writ of error to reverse the decree abating the first suit, and the defendant in error has filed a plea in abatement in this court, showing these facts, to which a demurrer is filed, which presents the question for our consideration. We think the plea good, and that the demurrer should be overruled. By filing another, bill for the same cause-of complaint, the complainant acquiesced in and approved of the decree abating the former suit. While that suit is pending in the Circuit Court, and he is there calling upon the defendant to answer the matters complained of, he shall not be at liberty also to bring him into this court to defend the decree by which alone the complainant was placed in a position authorizing him to file the bill now pending. The demurrer must be overruled and the writ of error abated. Writ abated.